DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 12/1/22.  Claims 1 and 4-17 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1 and 4-17 are rejected under 35 U.S.C. 101. 
Claims 1 and 4-17 are rejected under 35 U.S.C. 112(a).
Claims 1 and 4-17 are rejected under 35 U.S.C. 112(b).
Claims 1, 4, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (U.S. Patent Publication No. 20180349320), hereinafter Yamaguchi, in view of Noda et al. (US 2018/0231969). 
Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Noda, and in further view of Grabocka ("Learning Time-Series Shapelets", KDD '14 Proceedings of the 20th ACM SIGKDD International Conference On Knowledge Discovery And Data Mining, August 24-27, 2014), hereinafter Grabocka. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Noda, in further view of Grabocka, and in further view of Lyon (U.S. Patent Publication No. 20100257129), hereinafter Lyon.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 16, and 17 disclose a relative positional relationship in the “set” limitation.  This term is not defined in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, and 17 disclose a relative positional relationship in the “set” limitation.  This is a relative term which renders the claim indefinite. The term “a relative positional relationship” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 1, 16, and 17 disclose “the plurality of stored time-series data” in the “set” limitation.  There is insufficient antecedent basis for this limitation in the claim.  This will be interpreted as referring to “the plurality of time series data.”
Claims 1, 16, and 17 disclose “a plurality of stored time-series data” in the final wherein limitation after already introducing this term and referring back to it several times.  There is insufficient antecedent basis for this limitation in the claim.  This will be interpreted as referring to “the plurality of time series data.”
Claims 1, 16, and 17 disclose “the plurality of updated reference waveform patterns” in the “detect” limitation.  There is insufficient antecedent basis for this limitation in the claim.  This will be interpreted as referring to “a plurality of updated reference waveform patterns.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 and 4-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Regarding claim 1, the claim recites the following abstract ideas:
set a plurality of reference waveform patterns shorter than the plurality of stored time-series data, and a relative positional relationship of the plurality of reference waveform patterns in a time direction, 
specify data portions corresponding to the plurality of reference waveform patterns for which the relative positional relationship is set, in the plurality of time-series data, 
calculate feature values of waveforms of the plurality of time-series data based on distances between the data portions and the reference waveform patterns having the relative positional relationship,
detect a set of two or more updated reference waveform patterns from among the plurality of updated reference waveform patterns, based on the updated parameters of the classifier
These limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally noting patterns and data portions, calculating feature values based on a mental observation of time series data, and mentally detecting patterns having a relationship based on a mental evaluation of waveform patterns. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
a hardware storage configured to store, for each of a plurality of time periods, a plurality of time-series data detected by a plurality of sensors on a monitored object, and information indicating one of first to nth classes representing a state of the monitored object and 
processing circuitry.
The claimed hardware storage and processing circuitry is recited as a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  
The claim recites the following additional elements:
acquire a classification result representing any one of the first to nth classes by inputting the feature values into a classifier that includes a plurality of parameters, 
update shapes of the reference waveform patterns and the parameters of the classifier, based on the classification result and the information indicating the class of the monitored object in a period of time during which the classification result is obtained.
These limitations, under Step 2A Prong 2, are recited at a high level of generality (i.e., as a general means of acquiring a classification result and updating a waveform) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
a hardware storage configured to store, for each of a plurality of time periods, a plurality of time-series data detected by a plurality of sensors on a monitored object, and information indicating one of first to nth classes representing a state of the monitored object and 
processing circuitry 
acquire a classification result representing any one of the first to nth classes by inputting the feature values into a classifier that includes a plurality of parameters, 
update shapes of the reference waveform patterns and the parameters of the classifier, based on the classification result and the information indicating the class of the monitored object in a period of time during which the classification result is obtained


These limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as classification results and reference waveforms, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 1 is not patent eligible. Claims 15-17 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application, nor amount to significantly more than the judicial exception.

	Regarding claim 4, 7, and 8, the limitations further define above addressed limitations and do not provide significantly more than the identified judicial exception.

	With respect to claim 5, the limitations are directed towards further defining above addressed limitations and recite “further configured to set” values and “detect” patterns.

With respect to claim 6, the limitations are directed towards generating groups, offsetting patterns, and inputting values.  These limitations amount to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	With respect to claims 9-12, the limitations are directed towards receiving and updating data, and provides only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.  The courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II). “receiving or transmitting data over a network.”  The courts have found limitations directed towards storing, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(ll), “electronic recordkeeping” and “storing and retrieving information in memory.”  Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

With respect to claim 13, the limitations are directed towards determining the element of the weight vector, which is a mental process.  Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally deciding values. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

	With respect to claim 14, the limitations are directed towards outputting data, and provides only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.  The courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II). “receiving or transmitting data over a network.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (U.S. Patent Publication No. 20180349320), hereinafter Yamaguchi, in view of Noda et al. (US 2018/0231969). 

Regarding claim 1, Yamaguchi discloses an information processing apparatus, comprising: 
a hardware storage configured to store, for each of a plurality of time periods, a plurality of time-series data detected by a plurality of sensors on a monitored object (Yamaguchi, pa 0027, Time series data is, for example, time series data based on a detected value of a sensor installed on the analysis target device) and 
processing circuitry configured to 
set a plurality of reference waveform patterns shorter than the plurality of stored time-series data, and a relative positional relationship of the plurality of reference waveform patterns in a time direction (Yamaguchi, pa 0029, The learning data storage 1 stores values indicating the number K of feature waveforms and the length L of each feature waveform. The length L is smaller than the length Q of each piece of time series data.), 
specify data portions corresponding to the plurality of reference waveform patterns for which the relative positional relationship is set, in the plurality of time-series data (Yamaguchi, pa 0032, An offset of the time series data i is represented by j. The offset is a length from the start position (start) of a waveform of time series data.), 
calculate feature values of waveforms of the plurality of time-series data based on distances between the data portions and the reference waveform patterns having the relative positional relationship (Yamaguchi, pa 0032, The following describes a method of calculating the distance between time series data i and a feature waveform k. …The distance D between the feature waveform k and the time series data i at the offset j (more specifically, the distance D between the feature waveform k and a partial time series in an interval of the length L from the offset j in the time series data i) is calculated) 
acquire a classification result representing any one of the first to nth classes by inputting the feature values into a classifier that includes a plurality of parameters (Yamaguchi, pa 0056, The updater 5 performs unsupervised machine learning by mainly using a one-class identifier. This example assumes a one-class support vector machine (OC-SVM) as the one-class classifier. The updater 5 simultaneously performs learning (update) of a model parameter of the OCSVM and learning (update) of a feature waveform. The model parameter corresponds to a parameter that defines a classification boundary for determination of normal and anomalous states in the feature space.), 
update shapes of the reference waveform patterns and the parameters of the classifier, based on the classification result and the information indicating the class of the monitored object (Yamaguchi, pa 0083, At step S14, the updater 5 updates the model parameter W of a one-class identifier such as the OC-SVM and the set S of K feature waveforms based on the feature vectors of the time series data i), and 
detect a set of two or more updated reference waveform patterns from among the plurality of updated reference waveform patterns, based on the updated parameters of the classifier (Yamaguchi, pa 0035, In the first fitting processing, K initial feature waveforms are created and used. After the K feature wave forms are updated by the updater 5 to be described later, the feature waveform selector 2 uses the K feature waveforms updated immediately before. &pa 0056, The updater 5 simultaneously performs learning (update) of a model parameter of the OC SVM and learning (update) of a feature waveform. The model parameter corresponds to a parameter that defines a classification boundary for determination of normal and anomalous states in the feature space…. When the K number of feature waveforms is two, the feature space is a two-dimensional space spanned by Xi,1 and Xi,2), 
wherein the detected set of two or more updated reference waveform patterns, and the classifier whose parameters have been updated are used to determine a class of the monitored object from a plurality of time series data detected by the plurality of sensors during a target period to be judged (Yamaguchi, pa 0035, In the first fitting processing, K initial feature waveforms are created and used. After the K feature wave forms are updated by the updater 5 to be described later, the feature waveform selector 2 uses the K feature waveforms updated immediately before. &  pa 0090, The anomaly detector 9 generates an evaluation formula (model) that includes model parameters (Sa and Sv) of a classification boundary and an input variable X and outputs Y, as follows. An anomaly score is defined to be " -Y" obtained by multiplying Y by -1. & When the calculated anomaly score "-Y" is equal to or larger than a threshold, the anomaly detector 9 detects that anomaly has occurred to the analysis target device. When the anomaly score"-Y" is smaller than the threshold, the anomaly detector 9 determines that no anomaly has occurred to the analysis target device. The threshold is provided in advance.).
However, Yamaguchi does not disclose information a hardware storage configured to store … information indicating one of first to nth classes representing a state of the monitored object, update shapes of the reference waveform patterns and the parameters of the classifier, based on the classification result and the information indicating the class of the monitored object in a period of time during which the classification result is obtained.
Noda teaches a hardware storage configured to store, for each of a plurality of time periods, a plurality of time-series data detected by a plurality of sensors on a monitored object (Noda, pa 0049, In the sensor data storage means 13, the sensor data acquired by the sensor data acquisition means 12 is stored, for instance, as a database.), and information indicating one of first to nth classes representing a state of the monitored object (Noda, pa 0051, In the diagnostic result storage means 15, a diagnostic result of the data mining means 14 is stored. The above-mentioned diagnostic result includes identification information of the mechanical facility 2, and the presence or absence of an abnormality predictor of the mechanical facility 2.) and 
update shapes of the reference waveform patterns and the parameters of the classifier, based on the classification result and the information indicating the class of the monitored object in a period of time during which the classification result is obtained (pa 0231, sensor data which is diagnosed as "abnormality predictor is not present" by the diagnosis unit 142d may be added to the learning target data, and the cluster center c and the cluster radius r may be recalculated (in other words, a cluster is re-learned) based on the learning target data with the addition. A cluster is re-learned in this manner, and thus information on the normal state of the mechanical facility 2 is gradually increased, and the cluster center c and the cluster radius r can be updated to more appropriate values. As described above, each time learning target data is added, the oldest data in the existing learning target data may be excluded from the learning target. Thus, even when the mechanical facility 2 changes over time according to seasonal change, the cluster can be updated to follow the change, and eventually, the diagnostic accuracy for an abnormality predictor can be increased.)

Claims 16 and 17 are similarly rejected. Refer to claim 1 for analysis.

Regarding claim 4, as stated above, Yamaguchi in view of Noda disclose the information processing apparatus according to claim 1. Yamaguchi further discloses wherein as the relative positional relationship, positions of the plurality of reference waveform patterns in the time direction are the same (Yamaguchi, Fig. 3 & pa 0031, FIG. 3 illustrates an exemplary feature waveform
set S of two feature waveforn1s (K=2).)

Regarding claim 14, as stated above, Yamaguchi in view of Noda teach the information processing apparatus according to claim 1. Yamaguchi further discloses further comprising an output circuit configured to output at least information indicating the set of two or more reference waveform patterns detected. (in paragraph 0094, Yamaguchi discloses an “output information storage” that is displayed on a “display device” to output anomalies between waveforms. This anomaly is considered a relationship between waveforms).

Regarding claim 15, Yamaguchi in view of Noda teach an information processing apparatus different from the information processing apparatus according to claim 1. Yamaguchi further discloses an input circuit configured to receive the plurality of time-series data detected by the plurality of sensors during the target period to be judged, classification circuitry configured to specify data portions corresponding to the set of two or more reference waveform patterns for which the relative positional relationship is set, in the plurality of time-series data received in the input circuit, calculate feature values of waveforms of the set of two or more time-series data based on distances between the data portions and the set of two or more reference waveform patterns having the relative positional relationship, and acquire a classification result representing one of the first to nth classes by inputting the feature values into the updated classifier and a display configured to display the classification result on a screen. (in paragraph 0115, Yamaguchi details detecting an “anomaly waveform” in time series data utilizing the embodiment of an updated classifier in paragraph 0114. This “anomaly” is considered to be equivalent to a classification result of a time-series data in which a correct answer is unknown).

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Noda, and in further view of Grabocka ("Learning Time-Series Shapelets", KDD '14 Proceedings of the 20th ACM SIGKDD International Conference On Knowledge Discovery And Data Mining, August 24-27, 2014), hereinafter Grabocka. 

Regarding claim 5, as stated above, Yamaguchi in view of Noda disclose the information processing apparatus according to claim 1. 
However, Yamaguchi in view of Noda do not disclose wherein each of the parameters of the classification device is expressed based on a weight vector including a plurality of elements, each of the elements of the weight vector corresponds to each of the plurality of reference waveform patterns, the updater sets at least one of the plurality of elements of the weight vector at a specific value, and the detector detects reference waveform patterns having a relationship based on elements that are not set at the specific value, of the weight vector.
However, in the same field of endeavor, Grabocka discloses disclose wherein the parameters of the classifier are expressed based on a weight vector including a plurality of elements (in page 393, section 3.3.1, Grabocka discusses utilizing “linear weights W” in a predictive learning model, considered equivalent to parameters. Grabocka specifies these weights in “Algorithm 1” and section 3.7 on page 395, wherein the parameters Wk and shapelets Sk,l are updated based on a regularized objected function described in section 3.3.3 on page 394. The parameters Wk are considered functionally equivalent to a vector of weights).
each of the elements of the weight vector corresponds to each of the plurality of reference waveform patterns (on page 397, section 5.3, Grabocka details a generalized version of an objective function, specifying that each “weight Wc,r,k identifies the class c classifier and the weight of the k-th shapelet at scale r.” Thus, each weight corresponds to a shapelet, equivalent to a waveform pattern).
the processing circuity is further configured to set at least one of the plurality of elements of the weight vector that is less than a threshold to a specific value (Figure 5 on page 397 shows a progression of the weight vector over time, represented by the linear classification line W. As seen in “Iteration 0” the value is set to a certain line, equivalent to a specific value). Section 3.7 on page 395 discloses the updating of each weight value in equation 13, which “shows the partial gradient of updating each weight Wk ”), and
the processing circuitry is further configured to detect a set of reference waveform patterns corresponding to the elements of the weight vector that are not set to the specific value, wherein the detected set corresponds to the set of two or more updated reference waveform patterns (on page 396, section 3.1.1, Grabocka describes Figure 5, stating that the weight vector serves to “separate the two classes” represented by the “shapelet transformed data representation M,” which is shown in FIG.1 to be a 2D representation of a shapelet. The two shapelets in FIG. 5 have 2D values that are not set at the specific values of the weight vector W, and the separation into classes is considered equivalent to detecting a relationship).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Yamaguchi in view of Noda with the teachings of Grabocka because it allows to “learn near-to-optimal shapelets and true top-K shapelet interactions” (Grabocka page 392 right column paragraph 2).

Regarding claim 6, as stated above, Yamaguchi in view of Noda and in further view of Grabocka disclose the information processing apparatus according to claim 5, wherein the processing circuitry is further configured generate a plurality of groups each containing the plurality of reference waveform patterns, offset the plurality of reference waveform patterns in the time direction from a start time of the plurality of time-series data as the relative positional relationship, an amount of the offset differing for each group, and input the feature values to the classifier for each of the groups (Yamaguchi, pa 0036, K pieces of random waveform data may be generated. Alternatively, similarly to the related technology, K pieces of waveform data may be generated by applying the k-means method to a plurality of partial time series each having the length L and obtained from the time series data set T. & pa 0038, First, at step S101, the offset j is set to zero. Then, for each time series data i, a feature waveform having the minimum distance D from a partial time series in an interval of the length L from the offset of zero in the time series data i is selected from among K feature waveforms), and the processing circuitry is further configured to detect a set of reference waveform patterns which belong to a same group and for which the corresponding elements in the weight vector are not set to the specific value wherein the detected set corresponds to the set of two or more updated reference waveform patterns (Yamaguchi, pa 0055, a plurality of matching ranges may be set in the time series data, and a plurality of feature waveforms may be specified for the respective matching ranges.).

Regarding claim 7, as stated above, Yamaguchi in view of Noda and in further view of Grabocka disclose the information processing apparatus according to claim 6. Yamaguchi further discloses wherein the feature value is a Euclidean distance between the time-series data and the reference waveform pattern, and offset positions of the plurality of reference waveform patterns belonging to a same group are the same (in paragraph 0032, Yamaguchi details “calculating the distance between time series data i and a feature waveform k.” Yamaguchi specifies that in an example “the Euclidean distance is used.” Yamaguchi details that an “offset” is used in this calculation, in that “the distance D between the feature waveform k and the time series data i at the offset j (more specifically, the distance D between the feature waveform k and a partial time series in an interval of the length L from the offset j in the time series data i) is calculated”).

Regarding claim 8, as stated above, Yamaguchi in view of Noda and in further view of Grabocka disclose the information processing apparatus according to claim 6. Yamaguchi further details wherein the feature value is a Euclidean distance of the time-series data and the reference waveform pattern, and a difference in offset positions of the plurality of reference waveform patterns belonging to a same group is within a predetermined range (as stated above, in paragraph 0032, Yamaguchi details “calculating the distance between time series data i and a feature waveform k.” Yamaguchi specifies that in an example “the Euclidean distance is used.” & in FIG. 13 and paragraph 0116 and 0118, Yamaguchi details how a “a plurality of common feature waveforms are used for the entire range of time series data.” Yamaguchi specifies grouping feature waveforms into these “matching ranges” is based on an offset: “in the matching range 202, a feature waveform having a minimum distance from a partial time series in an interval (at an offset) belonging to the range 202 is selected from among the feature waveforms 4 and 5.”).

Regarding claim 9, as stated above, Yamaguchi in view of Noda and in further view of Grabocka disclose the information processing apparatus according to claim 5. Yamaguchi further discloses further comprising an input circuit configured to receive specification of a number of reference waveform patterns (in paragraph 0029, Yamaguchi details a “learning data storage 1” that “stores values indicating the number K of feature waveforms.” In paragraph 0080, Yamaguchi specifies that a “feature waveform selector 2 reads the time series data i from the learning data storage 1,” and thereafter generates pairs using “K feature waveforms.” This reading of data from the storage is considered to be equivalent to receiving the number of waveforms).
wherein the processing circuity is further configured to update the weight vector so that a number of elements that is not set  to the specific value matches the number received in the input circuit (in paragraph 0083, Yamaguchi specifies that the “updater 5 updates the model parameter W of a one-class identifier such as the OC-SVM and the set S of K feature waveforms based on the feature vectors of the time series data i by a gradient method.” This updating of a model parameter W to reflect K waveforms is understood to be equivalent to a weight vector. In paragraph 0058, Yamaguchi clarifies the “parameters” in the model parameter to be “weights”).

Regarding claim 10, as stated above, Yamaguchi in view of Noda and in further view of Grabocka disclose the information processing apparatus according to claim 5. Yamaguchi further discloses further comprising an input circuit configured to receive a number of reference waveform patterns, and class (in paragraph 0029, Yamaguchi details a “learning data storage 1” that “stores values indicating the number K of feature waveforms.” In paragraph 0080, Yamaguchi specifies that a “feature waveform selector 2 reads the time series data i from the learning data storage 1,” and thereafter generates pairs using “K feature waveforms.” This reading of data from the storage is considered to be equivalent to receiving the number of waveforms. Furthermore, the “time series data” is understood to be a classification item).
wherein the processing circuity is further configured to update shapes of the reference waveform patterns so that a same number of reference waveform patterns as specified in the input circuit become closer to corresponding parts of the waveforms of the plurality of time series data that corresponds to the class specified in the input circuit (in paragraph 0083, Yamaguchi specifies that the “updater 5 updates the model parameter W of a one-class identifier such as the OC-SVM and the set S of K feature waveforms based on the feature vectors of the time series data i by a gradient method.” This updating of “a set S of K feature waveforms” based on the feature vectors of the input time series data is in order to “achieve fitting closest to the time series data I”, as detailed in paragraph 0080. This achieving of closer fitting is considered equivalent to updating shapes to be closer to the corresponding classification item).

Regarding claim 11, as stated above, Yamaguchi in view of Noda and in further view of Grabocka disclose the information processing apparatus according to claim 6. Yamaguchi further discloses an input circuit configured to receive a class ((in paragraph 0029, Yamaguchi details a “learning data storage 1” that “stores values indicating the number K of feature waveforms.” In paragraph 0080, Yamaguchi specifies that a “feature waveform selector 2 reads the time series data i from the learning data storage 1,” and thereafter generates pairs using “K feature waveforms.” The “time series data” is understood to be a classification item).
wherein the processing circuitry is further configured to update shapes of the reference waveform patterns belonging to the group so that shapes of the reference waveform patterns belonging to the group become closer to the corresponding parts of waveforms of the plurality of time-series data corresponding to the class received in the input circuit. (in paragraph 0083, Yamaguchi specifies that the “updater 5 updates the model parameter W of a one-class identifier such as the OC-SVM and the set S of K feature waveforms based on the feature vectors of the time series data i by a gradient method.” This updating of “a set S of K feature waveforms” based on the feature vectors of the input time series data is in order to “achieve fitting closest to the time series data I”, as detailed in paragraph 0080. This achieving of closer fitting is considered equivalent to updating shapes to be closer to the corresponding classification item. The “set S” is considered a group of waveforms as detailed by the applicant).

Regarding claim 12, as stated above, Yamaguchi in view of Noda and in further view of Grabocka disclose the information processing apparatus according to claim 5. Yamaguchi further discloses wherein the processing circuity is further configured to update values of the elements of the weight vector by using a gradient descent method (in paragraph 0083, Yamaguchi specifies that the “updater 5 updates the model parameter W of a one-class identifier such as the OC-SVM and the set S of K feature waveforms based on the feature vectors of the time series data i by a gradient method.” This updating via a gradient method of a model parameter W to reflect K waveforms is understood to be equivalent to a weight vector. In paragraph 0058, Yamaguchi clarifies the “parameters” in the model parameter to be “weights”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Noda, in further view of Grabocka, and in further view of Lyon (U.S. Patent Publication No. 20100257129), hereinafter Lyon.

Regarding claim 13, as stated above, as stated above, Yamaguchi in view of Noda and in further view of Grabocka disclose the information processing apparatus according to claim 5. However, Yamaguchi in view of Noda and in further view of Grabocka do not disclose wherein the processing circuity is further configured to determine the element of the weight vector to be set at the specific value by using sparse modeling.
However, in the same field of endeavor, Lyon discloses wherein the processing circuity is further configured to determine the element of the weight vector to be set at the specific value by using sparse modeling. (in paragraph 0004, Lyon discusses representing audio data with waveforms. In paragraph 0007, Lyon specifies generating a “sparse feature vector” for an audio file. With this sparse vector, a “matrix of weights” is determined. This determining of a “matrix of weights” is considered equivalent to the setting of an element of a weight vector (in this case, the matrix of weights represents a weight vector of vectors) using sparse modeling, since it is determined from a sparse feature vector.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Yamaguchi in view of Noda with the teachings of Grabocka because it allows “audio data” to be “represented with respect to intensity and time as an amplitude waveform or with respect to frequency and time as a spectrogram” (Lyon paragraph 0004).

Response to Arguments
35 U.S.C. 101 rejections
Applicant argues that none of the steps recited in amended claim 1 can be performed in the mind because a human would not have access to the information stored in the hardware storage.  The Examiner respectfully disagrees.  The claimed hardware storage is recited as a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Further, the courts have found limitations directed towards storing, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(ll), “electronic recordkeeping” and “storing and retrieving information in memory.”
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

	Applicant argues that the claims are eligible because they are analogous to Example 39 in the revised guidance by training a classifier and updating a classifier.  The Examiner respectfully disagrees.  The claims of example 39 recite more limitations than simply training and updating a classifier.  There are not limitations in the current claim that reflect each limitation of Example 39 and therefore, it cannot be held equivalent.
	

35 U.S.C. 103 rejections
Applicant argues that Yamaguchi (‘320 application) fails to teach a plurality of sensors.  The Examiner respectfully disagrees.  Yamaguchi discloses that the time series data may be “a calculated value of detected values of a plurality of sensors (for example, electrical power as the product of current and voltage).”
Further, Applicant argues that Yamaguchi fails to teach several limitations without explaining how these are not provided by the teachings of Yamaguchi.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Genov et al. (US 11,154,251) teaches classifying time series data for state identification.
Nakamura (WO 2018207350) teaches an event waveform extraction unit (3) which extracts a waveform data estimated as having originated in the event which generated in the object installation, and having fluctuates from each of several time series data sequentially observed from the object installation as time passes. A co-occurrence degree calculation unit (4) calculates the co-occurrence degree between the time series data of waveform data extracted by event waveform extraction unit. A group classification unit (5) classifies the time series data into the group according to the co-occurrence degree of waveform data calculated by co-occurrence degree calculation unit. An event information generation unit (6) generates the event information which specifies the event relevant to the waveform data based on the determined time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169